Case: 14-10636      Document: 00512978522         Page: 1    Date Filed: 03/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10636
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 23, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LISA FAULKNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-12-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Lisa Faulkner appeals the sentence imposed following her guilty plea
conviction for wire fraud. Faulkner argues that the district court erred by
imposing a two-level enhancement under U.S.S.G. § 2B1.1(b)(10)(C) because
the offense involved sophisticated means. We review the district court’s factual
determination that Faulkner used sophisticated means for clear error. See
United States v. Conner, 537 F.3d 480, 492 (5th Cir. 2008).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10636     Document: 00512978522     Page: 2   Date Filed: 03/23/2015


                                  No. 14-10636

      Faulkner created fictitious room revenue credits using the house account
and issued these refunds to her personal accounts. The majority of these
refunds corresponded to the current nightly room rate and taxes. Faulkner’s
scheme “made it more difficult for the offense to be detected,” United States v.
Valdez, 726 F.3d 684, 695 (5th Cir. 2013), insofar as she created fictitious
refunds, keyed the refund amounts to the current room rates, and deposited
the refunds into four different personal accounts. Given these facts, the district
court’s application of the enhancement was not clear error. See Conner, 537
F.3d at 492. Further, we are satisfied that, given the record, the Government
has carried its burden of demonstrating that any error was harmless. See
United States v. Ibarra-Luna, 628 F.3d 712, 718-19 (5th Cir. 2010).
      AFFIRMED.




                                        2